275 F.2d 650
Juliet C. BRYAN, Appellant,v.N. Meyer BAKER, Appellee.
No. 14698.
United States Court of Appeals District of Columbia Circuit.
Argued April 24, 1959.
Decided April 30, 1959.

Mr. H. Eugene Bryan, Washington, D. C., for appellant.
Mr. N. Meyer Baker, Washington, D. C., appellee pro se.
Before PRETTYMAN, Chief Judge, and BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal concerns an allowance of counsel fees consequent upon litigation over a note secured by a deed of trust on real estate. We find no error.


2
Affirmed.